UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 12, 2015 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 12, 2015, Acorda Therapeutics, Inc. issued a press release announcing its financial results for the fourth quarter and full year ended December 31, 2014.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K, and incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated February 12, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. February 12, 2015 By: /s/ Michael Rogers Name: Michael Rogers Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated February 12, 2015
